                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Jason Carmona,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:19-cv-00632-FDW
                                      )
                  vs.                 )
                                      )
        State of North Carolina       )
             Union County
          Union County Jail,
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 18, 2020 Order.

                                               March 18, 2020
